Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application no 16/399,043, filed April 30, 2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory anticipatory-type double patenting as being anticipated by claims 1-3, 5-8 and 13-18 of U.S. Patent No. 11,418,399 B2 (herein referred to as ’399).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application (see mapping below with the patent claim 1) is similar to the claim 1 of ’399 to meet the limitations claimed in ’399.
	The remaining claims recite limitations that are already anticipated by the comprehensive claim 1 of ’399. Furthermore, the instant independent claims 8 and 15 recite limitations that are covered by claim 1 of ’399, following the analysis as above.

Claim 1 of present application (17/813,118)
Claim 1 of Patent # (US 11,418,399 B2)
Claim 1: A method for user-guided deployment and management of a fabric, comprising: 
creating a virtual stateful fabric representation from the fabric, including a virtualized overlay of the fabric, from a user-instantiated underlay fabric template for a specific type of software-defined network fabric, one or more user-specified overlay fabric policies, and a network topology information computed from one or more devices imported onto the fabric, wherein the user-instantiated underlay fabric template is selected from a plurality of underlay fabric templates across a plurality of different types of software-defined network fabrics; 







identifying a set of expected configurations corresponding to the virtual stateful fabric representation; and 




deploying, onto the one or more devices, one or more pending configuration lines to bring a state of the one or more devices into synchronization with the set of expected configurations.

Claim 1: A method for user-guided deployment and management of a fabric, comprising: 
creating a virtual stateful fabric representation of the fabric including a virtualized overlay of the fabric and a virtualized underlay of the fabric from a user-instantiated underlay fabric template defined by one or more default underlay policies for a specific type of software- defined network fabric, one or more user-specified overlay fabric policies, and a network topology information computed from one or more devices imported onto the fabric as a subset of a total number of devices in the fabric, wherein the user-instantiated underlay fabric template is selected from a plurality of underlay fabric templates having varying default underlay policies across a plurality of different types of software-defined network fabrics and the virtual stateful fabric representation is characterized, at least in part, by an expected fabric configuration of the fabric; 
identifying a set of expected configurations corresponding to the virtual stateful fabric representation by converting a combination of the one or more default underlay policies and the one or more user-specified overlay fabric policies into one or more pending configuration lines; and 
deploying, onto the one or more devices, the one or more pending configuration lines to bring a state of the one or more devices into synchronization with the set of expected configurations in the virtual stateful fabric representation.


This is nonstatutory anticipatory-type double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehmedagic et al. (U.S. Pub. No. US 2021/0385159 A1), herein referred to as Mehmedagic, in view of Krishnamurthy et al. (US 2018/0295036 A1), herein referred to as Krishnamurthy, and in further view of Notari (U.S. Pub. No. US 2016/0112252 A1).
In regard to claim 1, Mehmedagic teaches a method for user-guided deployment and management of a fabric (“… This disclosure describes an architecture of a Software-Defined Network (SDN) for an industrial environment (“industrial SDN”) and deployment of industrial SDN in a Software Defined Automation (“SDA”) system …” – para. [0046]), comprising:
	creating a virtual stateful fabric representation from the fabric (e.g. the physical connectivity and network topology view 907 as exemplified in FIG. 9D and the logical connectivity view 909 as exemplified in FIG. 9E, the ISDNA (an industrial SDN application) maintaining the network state information – para. [0169], [0170], [0272]), including a virtualized overlay of the fabric (e.g. the logical connectivity view 909 as exemplified in FIG. 9E – para. [0170]), from …, one or more user-specified overlay fabric policies (e.g. cybersecurity policies selected by the user – para.[0170]), and a network topology information computed from one or more devices imported onto the fabric (e.g. the proposed network topology information based on the instantiated network elements – para. [0169]), … (e.g. the network topology configuration and the firewall network and policy configurations matching with the physical connectivity view 907 and the logical connectivity view 909; FIG. 6D; FIGS. 9A-9F; “… The ISDNA and other orchestrators can create the industrial application and make it deployment-ready based solely on the required functions or functional design …” – para. [0166]; “… To generate the physical connectivity, the SDA system (e.g., via ISDNA) can instantiate networking elements such as a DNS server 926 and routers 928. The SDA system (e.g., via ISDNA) can also propose a network topology ( e.g., redundant physical topology). In some embodiments, the SDA system can propose physical connectivity and network topology based on capability of selected devices, cost, rules, and/or other criteria. The SDA system can then connect the network elements in a topology (e.g., loop or mesh) depending on the cost and/or other criteria. The resulting physical connectivity view 907 depicts the three routers connected in a mesh topology …” – para. [0169]; “… On acceptance of the proposed physical connectivity, the SDA system ( e.g., via ISDNA) can propose logical connectivity. The logical connectivity can be integrated with cybersecurity features and policies such as isolation of logical units (e.g., isolating diagnostics from control), firewalls etc. The logical connectivity can also be based on user input. For example, the user via the industrial application can request a firewall, a DNS, a NAT and a virtual switch to bring two VLANs together. The fog controller can instantiate the firewall in the fog server, and inform the ISDNA where the firewall is ( e.g., via IP address) and enforce a cybersecurity policy that requires all the traffic to go through the firewall. The logical  connectivity view 909 depicted in FIG. 9E illustrates two isolated control domains VLAN1 for control and VLAN2 for production …” – para. [0170]; “… the ISDNA monitors the current state of the operational industrial network …” – para. [0272]), …;
	identifying a set of expected configurations (e.g. identifying selected network elements to fulfill the proposed network topology and the cybersecurity policies – para. [0169], [0170]) corresponding to the virtual stateful fabric representation (e.g. the physical connectivity and network topology view 907 as exemplified in FIG. 9D and the logical connectivity view 909 as exemplified in FIG. 9E; “… To generate the physical connectivity, the SDA system (e.g., via ISDNA) can instantiate networking elements such as a DNS server 926 and routers 928 … the SDA system can propose physical connectivity and network topology based on capability of selected devices, cost, rules, and/or other criteria …” – para. [0169]; “… The logical connectivity can also be based on user input. For example, the user via the industrial application can request a firewall, a DNS, a NAT and a virtual switch to bring two VLANs together. The fog controller can instantiate the firewall in the fog server, and inform the ISDNA where the firewall is ( e.g., via IP address) and enforce a cybersecurity policy that requires all the traffic to go through the firewall …” – para. [0170]); …
	Mehmedagic does not explicitly teach, but Krishnamurthy teaches creating a fabric representation from a user-instantiated underlay fabric template for a specific type of software-defined network fabric (e.g. the saved templates from different types of software-defined networking made available for a user selection via the interface – para. [0071], [0233]), …, …, wherein the user-instantiated underlay fabric template is selected from a plurality of underlay fabric templates (e.g. templates saved from the configurations of DFW, LB, antivirus and other services for user to select – para. [0071]) across a plurality of different types of software-defined network fabrics (e.g. templates created from different types of software-defined networking and security service configurations could be selected by a user; “… Example methods and apparatus disclosed herein facilitate the management of virtual machine resources and virtual networks in software-defined data centers and other virtualized computing platforms …” – para. [0021]; “… The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed …” – para. [0044]; “… an L2/L3 network to which executing application(s) belong can be identified using a network virtualization manager … network(s) (e.g., L2/L3 networks, etc.) can be created, and application(s) can be placed in such network(s) based on the discovered information. Networking and security service(s) can be provided to these application(s). DFW, LB, antivirus (AV), and/or other partner service can be applied to user(s) and/or application(s) configured and/or discovered according to the network(s). In certain examples, the configuration can be saved as a template for reuse (e.g., by an administrator, through automated script execution, etc.) for a new user and/or application …” – para. [0071]; “… Saved templates can be made available for selection via the interface …” – para. [0233]); … 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mehmedagic in view of Krishnamurthy in order to incorporate a method to save different types of software-defined networking configurations as templates that could be selected by a user as disclosed by Krishnamurthy. One of ordinary skilled in the art would have been motivated because such incorporation would provide templates for reuse in the software-defined networking environment to “facilitate repeatability and stability with virtual network configuration and virtual machine management” (Krishnamurthy, para. [0217]).
	Mehmedagic in view of Krishnamurthy do not explicitly teach, but Notari teaches deploying, onto the one or more devices (e.g. network devices – para. [0012]), one or more pending configuration lines (e.g. a difference between the configuration settings – para. [0012]) to bring a state of the one or more devices into synchronization with the set of expected configurations (e.g. synchronizing the difference between the configuration settings; Examiner notes that Mehmedagic teaches “a set of expected configurations corresponding to the virtual stateful fabric representation” with the desired network topology configuration in the virtual representations of the network and policy configurations. The switch settings in the deployment and upgrade configuration files as taught in Notari reference is considered to fulfill the desired network topology configurations; “... An example method for deployment and upgrade of network devices in a network environment includes comparing configuration settings executing on a switch with settings in a configuration file downloaded to the switch from a central configuration server in the network, identifying a difference between the configuration settings executing on the switch and the settings in the configuration file ... and synchronizing the difference by updating the configuration settings executing on the switch ...” - para. [0012]; FIG. 1 exemplifies a communication system for deployment and upgrade of network devices in a network environment; FIG. 2 exemplifies a process to synchronize the difference by updating the confirmation settings executing on the network devices).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mehmedagic in view of Krishnamurthy and further in view of Notari in order to incorporate a method to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices as disclosed by Notari. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
In regard to claim 2, Mehmedagic in view of Krishnamurthy do not explicitly teach, but Notari teaches wherein the one or more pending configuration lines (e.g. a difference between the configuration settings – para. [0012]) are provided by performing a difference operation (e.g. comparing and identifying the difference between the configuration settings – para. [0012]) between the set of expected configurations (e.g. the configuration settings in a configuration file downloaded from a configuration server) and a running configuration on at least one of the one or more devices imported onto the fabric (e.g. the configuration settings executing on a network device; “... An example method for deployment and upgrade of network devices in a network environment includes comparing configuration settings executing on a switch with settings in a configuration file downloaded to the switch from a central configuration server in the network, identifying a difference between the configuration settings executing on the switch and the settings in the configuration file ... and synchronizing the difference by updating the configuration settings executing on the switch ...” - para. [0012]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mehmedagic in view of Krishnamurthy and further in view of Notari in order to incorporate a method to identify the difference between the configuration settings executing on the network devices and the settings from a downloaded configuration file and synchronize the difference on the network devices as disclosed by Notari. One of ordinary skilled in the art would have been motivated because such incorporation would provide application and data integrity, optimize application availability and performance and enable operational efficiencies (Notari, para. [0002]).
In regard to claim 3, Mehmedagic teaches wherein the network topology information is determined from a connectivity state of the one or more devices (e.g. a network device gaining connectivity with an SDN controller – para. [0116]) using a network discovery protocol (e.g. LLDP; “… From SDN perspective, the SDN controller has full control of network, i.e., each device in an SDN controlled network has a path to SDN controller after provisioning …” – para. [0115]; “… Link Layer Discovery Protocol (LLDP) can be used for exchange of OpenFlow information in such way that results in a path to the SDN controller. Once the device has obtained path to the SDN controller, the controller can reconfigure device to be integrated in to network …” – para. [0116]).
In regard to claim 7, Mehmedagic teaches wherein the one or more user-specified overlay fabric policies (e.g. user inputted cybersecurity policies – para. [0170]) comprises one or more user-specified roles assigned to at least one of the one or more devices imported onto the fabric (e.g. selecting network devices such as a firewall to bring two VLANs together; FIG. 9E; “… The logical connectivity can be integrated with cybersecurity features and policies such as isolation of logical units (e.g., isolating diagnostics from control), firewalls etc. The logical connectivity can also be based on user input. For example, the user via the industrial application can request a firewall, a DNS, a NAT and a virtual switch to bring two VLANs together. …” – para. [0170]).
Claim 8 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Additionally, Mehmedagic teaches a system (“… This disclosure describes an architecture of a Software-Defined Network (SDN) for an industrial environment (‘industrial SDN’) and deployment of industrial SDN in a Software Defined Automation (‘SDA’) system …” – para. [0046]) comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions (“… Software or firmware for use in the SDN/TsSDN system introduced here may be stored on a machine-readable storage medium and may be executed by one or more general-purpose or special-purpose programmable microprocessors …” – para. [0328]).
In regard to claim 9, claim 8 is incorporated. Claim 9 corresponds to claim 2 and is therefore rejected for similar reasoning.
In regard to claim 10, claim 8 is incorporated. Claim 10 corresponds to claim 3 and is therefore rejected for similar reasoning.
In regard to claim 14, claim 8 is incorporated. Claim 14 corresponds to claim 7 and is therefore rejected for similar reasoning.
Claim 15 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Additionally, Mehmedagic teaches at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by one or more processors, cause the one or more processors to perform operations (“… This disclosure describes an architecture of a Software-Defined Network (SDN) for an industrial environment (‘industrial SDN’) and deployment of industrial SDN in a Software Defined Automation (‘SDA’) system …” – para. [0046]; “… Software or firmware for use in the SDN/TsSDN system introduced here may be stored on a machine-readable storage medium and may be executed by one or more general-purpose or special-purpose programmable microprocessors …” – para. [0328]).
In regard to claim 16, claim 15 is incorporated. Claim 16 corresponds to claim 2 and is therefore rejected for similar reasoning.
In regard to claim 17, claim 15 is incorporated. Claim 17 corresponds to claim 3 and is therefore rejected for similar reasoning.
Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehmedagic et al. (U.S. Pub. No. US 2021/0385159 A1), herein referred to as Mehmedagic, in view of Krishnamurthy et al. (US 2018/0295036 A1), herein referred to as Krishnamurthy, in view of Notari (U.S. Pub. No. US 2016/0112252 A1), and in further view of Trutner et al. (U.S. Patent No. US 7,725,921 B2), herein referred to as Trutner.
In regard to claim 4, Mehmedagic in view of Krishnamurthy and further in view of Notari do not explicitly teach, but Trutner teaches wherein the user-instantiated underlay fabric template corresponds to an underlay fabric template (e.g. network templates - col. 15, ll. 2-4) selected from a menu of pre-configured fabric templates (e.g. network templates presented in the selection area - col. 15, ll. 19-23) and one or more user-provided values for instantiating one or more parameters (e.g. the network addresses selected by the user - col. 15, ll. 29-45) of the underlay fabric template (FIG. 4; FIG. 5; “... The user interface enables users to interact with the configurator for implementing network topologies using network templates ...” - col. 15, ll. 2-4; “... Network template selection area 417 is configured to present the available network templates for user selection ...” - col. 15, ll. 19-23; “... The wizard utility shown in screenshot 500 is currently accepting information related to the addresses of the internal networks associated with a 3-Leg Perimeter network topology ...” - col. 15, ll. 29-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mehmedagic in view of Krishnamurthy in view of Notari and further in view of Trutner in order to incorporate a method to determine the network configuration based on the user selected network template as disclosed by Trutner. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the configuration and management of complex network topologies (Truter, col. 1, ll. 21-30).
In regard to claim 5, Mehmedagic in view of Krishnamurthy and further in view of Notari do not explicitly teach, but Trutner teaches wherein the underlay fabric template is customizable by a user (e.g. a user selects policies to customize the network template - col. 15, ll. 54-63) using a policy editor (e.g. the wizard utility; FIG. 7; “... The wizard utility shown in screenshot 700 presents policies that are associated with the currently selected network template. The wizard utility may include a policy selection area 705 to present the available policies and to allow a user to select one or more of the policies ...” - col. 15, ll. 54-63).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mehmedagic in view of Krishnamurthy in view of Notari and further in view of Trutner in order to incorporate a method to determine the network configuration based on the user selected network template as disclosed by Trutner. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the configuration and management of complex network topologies (Trutner, col. 1, ll. 21-30).
In regard to claim 6, Mehmedagic in view of Krishnamurthy and further in view of Notari do not explicitly teach, but Trutner teaches wherein the one or more parameters of the underlay fabric template comprises at least one of an IP address range (e.g. the IP address ranges exemplified in FIG. 5 - col. 15, ll. 29-45), an Autonomous System Number, an Underlay routing protocol, a VLAN identifier range or one or more virtual Port Channel identifiers (e.g. Trutner teaches the IP address ranges; FIG. 2; FIG. 5; “... FIG. 2 is a schematic diagram showing example parameters 200 that may be included in network templates 115. As shown in FIG. 2, parameters 200 may include network identifiers 211, groupings 212, relationships 213, policies 214 and other information 215 ...” - col. 3, ll. 56-66; “... The wizard utility may include an address range area 505 to show the address ranges for the selected network template ...” - col. 15, ll. 29-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mehmedagic in view of Krishnamurthy in view of Notari and further in view of Trutner in order to incorporate a method to determine the network configuration based on the user selected network template as disclosed by Trutner. One of ordinary skilled in the art would have been motivated because such incorporation would facilitate the configuration and management of complex network topologies (Trutner, col. 1, ll. 21-30).
In regard to claim 11, claim 8 is incorporated. Claim 11 corresponds to claim 4 and is therefore rejected for similar reasoning.
In regard to claim 12, claim 11 is incorporated. Claim 12 corresponds to claim 5 and is therefore rejected for similar reasoning.
In regard to claim 13, claim 12 is incorporated. Claim 13 corresponds to claim 6 and is therefore rejected for similar reasoning.
In regard to claim 18, claim 15 is incorporated. Claim 18 corresponds to claim 4 and is therefore rejected for similar reasoning.
In regard to claim 19, claim 18 is incorporated. Claim 19 corresponds to claim 5 and is therefore rejected for similar reasoning.
In regard to claim 20, claim 19 is incorporated. Claim 20 corresponds to claim 6 and is therefore rejected for similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koponen et al., US 2013/0060929 A1. This reference discloses that a network template library allows a user to configure switch element attributes for specifying logical data paths (Koponen, para. [0043]).
Nagaratnam et al., US 2016/0156664 A1. This reference discloses that a system translates a user selected pre-configured template specifying high level security specification into granular configuration of security resources (Nagaratnam, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448